                                                                                                       United States District Court
                                                                                                         Southern District of Texas

                                                                                                            ENTERED
                                                                                                          October 15, 2018
                                 UNITED STATES DISTRICT COURT
                                                                                                         David J. Bradley, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                    CORPUS CHRISTI DIVISION

JULIUS TURNER,                                             §
                                                           §
           Plaintiff,                                      §
VS.                                                        §    CIVIL ACTION NO. 2:17-CV-385
                                                           §
SUSANNA CARBETT, et al,                                    §
                                                           §
           Defendants.                                     §

               ORDER DIRECTING THE CLERK TO SEND
         PLAINTIFF’S EXHIBITS TO DEFENDANTS AND GRANTING
       DEFENDANTS TIME TO FILE AN AMENDED MOTION TO STRIKE

         Plaintiff Julius Turner is a Texas inmate assigned to the McConnell Unit in

Beeville, Texas. Plaintiff is appearing pro se and in forma pauperis. He filed this

prisoner civil rights action pursuant to 42 U.S.C. § 1983 alleging deliberate indifference

to his serious medical needs in violation of the Eighth Amendment.

         On July 26, 2018, Plaintiff notified the Court that he had designated Dr. Harry

Bonnell as “his non-retained testifying expert witness.” (D.E. 36).                            In his response to

Defendants’ summary judgment motion, Plaintiff included Dr. Bonnell’s affidavit as part

of his attached exhibits. (D.E. 43-2, pp. 2-4). On October 15, 2018, Defendants filed a

motion to strike Dr. Bonnell’s affidavit. (D.E. 45). Defendants stated in their motion to

strike, however, that Plaintiff had not served them with any of the exhibits attached to his

response to the summary judgment motion.1 (D.E. 45, p. 5). Thus, Defendants have had

1
 Apparently, Plaintiff only served upon Defendants his response to the pending summary judgment motion and did
not mail to Defendants any of the attached exhibits. Plaintiff is reminded that he is required to “serve the other party

1/2
no opportunity to fully review Dr. Bonnell’s affidavit in its entirety or any other exhibits

supporting his credentials as an expert witness.

        Accordingly, the Clerk of the Court is DIRECTED to mail to Defendants a copy

of all of Plaintiff’s exhibits which were attached to his response (D.E. 43-2). Upon

review of Dr. Bonnell’s affidavit as well as any exhibits supporting Plaintiff’s assertion

that Dr. Bonnell is a proper expert witness, Defendants shall file on or before October 26,

2018 an amended motion to strike Dr. Bonnell’s affidavit.

        ORDERED this 15th day of October 2018.


                                                        ___________________________________
                                                                     Jason B. Libby
                                                              United States Magistrate Judge




or counsel with a copy of every pleading, motion, or other paper submitted to the Court for consideration.” (D.E.
14, p. 2).

2/2
